This is an accelerated appeal from a judgment of the Erie County Court which found pro se defendant-appellant, Leona M. Wakely, guilty of failing to maintain an assured clear distance in violation of R.C. 4511.34 after a trial to the bench.
Appellant's brief does not present a statement of the assignments of error and fails to comply with the requirements of App.R. 16 in many respects.  Nevertheless, we glean from appellant's brief that she is arguing that there was insufficient evidence to support her conviction and that her conviction was against the manifest weight of the evidence.  The standards for evaluating claims of sufficiency of the evidence and manifest weight of the evidence are well-established.  See State v.Thompkins (1997), 78 Ohio St.3d 380, 386-387.  Moreover, questions regarding the credibility of witnesses are matters left to the trier of fact.  State v. DeHass (1967), 10 Ohio St.2d 230.
Appellant was convicted of failing to maintain an assured clear distance in violation of R.C. 4511.34.  That statute provides in relevant part:
  "The operator of a motor vehicle * * * shall not follow another vehicle * * * more closely than is reasonable and prudent, having due regard for the speed of such vehicle * * * and the traffic upon and the condition of the highway."
At the trial below, Trooper Richard James Dietz of the Ohio State Highway Patrol testified that on June 25, 1998, he was driving fifty-five miles per hour, the speed limit, northbound on State Route 269 when he noticed a pickup truck in his rearview mirror. The truck was gaining on him rapidly and at one point was approximately one to one and one-half car lengths behind him. Trooper Dietz testified that in his opinion the truck was traveling more closely than was reasonable and prudent for the conditions and speed that he was traveling at the time.  He then pulled over to allow the truck to pass him but then pulled over the truck to issue a citation.  The truck was driven by appellant.
Upon a review of this evidence, we conclude that the conviction was supported by sufficient evidence and was not against the manifest weight of the evidence.
On consideration whereof, the court finds that appellant was not prejudiced or prevented from having a fair trial and the judgment of the Erie County Court is affirmed. Court costs of this appeal are assessed to appellant.
JUDGMENT AFFIRMED.